Citation Nr: 1128704	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  06-20 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent from May 9, 2005 to March 17, 2008, and in excess of 10 percent as of March 18, 2008 for urticaria pigmentosa associated with mastocytosis. 

2.  Entitlement to a separate compensable rating for recurrent diarrhea associated with mastocytosis. 

3.  Entitlement to separate compensable ratings for other nondermatological manifestations of mastocytosis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent rating for the Veteran's mastocytosis. 

An evaluation of 60 percent from May 9, 2005, the date of the Veteran's claim for an increase, to March 17, 2008 was granted in an October 2008 rating decision.  A ten percent rating was assigned from March 18, 2008.  As this increase does not represent a grant of the maximum benefits allowed by law, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)

In February 2009 the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

In April 2009 the Board remanded this claim for further development.  It now returns for appellate review. 

The issues of entitlement to separate compensable ratings for recurrent diarrhea associated with mastocytosis and other nondermatological manifestations of mastocytosis are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The rating of 60 percent from May 9, 2005 to March 17, 2008 for urticaria pigmentosa associated with mastocytosis is the maximum schedular rating allowed by law for this skin disorder. 

2. As of March 18, 2008, the Veteran's urticaria pigmentosa associated with mastocytosis has been manifested by one to two debilitating episodes a year and weekly localized skin flare-ups, and requires continuous systemic therapy with a chemotherapy drug. 


CONCLUSIONS OF LAW

1.  A rating in excess of 60 percent for urticaria pigmentosa associated with mastocytosis is not warranted prior to March 18, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, and 4.118, Diagnostic Code 7825 (2010). 

2.  As of March 18, 2008, the criteria for a 30 percent rating, but no higher, for urticaria pigmentosa associated with mastocytosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, and 4.118, Diagnostic Code 7825 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect.  Prickett v. Nicholson, 20 Vet. App. 370 (2006) 

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court further held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, a May 2005 letter notified the Veteran that the evidence needed to show that his disability had gotten worse, and also informed the Veteran of VA's and the Veteran's respective responsibilities for obtaining evidence on his behalf.  Letters dated in March 2006 and June 2008 also informed the Veteran of how VA determines the degree of disability and provided examples of the types of evidence he could submit in support of his claim.  Although these letters were not sent prior to initial adjudication of the Veteran's claim, the delay was not prejudicial as the Veteran had an opportunity to respond with additional argument and evidence before his claim was subsequently readjudicated and supplemental statements of the case (SSOC's) issued in October 2008 and November 2009.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett, supra.  Accordingly, the Board finds that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the evaluation of his skin disorder.  In this regard, although the Veteran identified additional private and VA treatment records in a December 2009 statement, he indicated that these records pertained to treatment for back pain, gastrointestinal problems, and a heart condition.  There is no indication that these records pertain to treatment for his skin.  Accordingly, there is no need to obtain these records in order to evaluate his skin condition.  See Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010) (holding that VA does not need to obtain Federal records in order to rule out their possible relevance unless there exists a reasonable possibility that the records could help substantiate a claim for benefits).  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, a VA examination was performed most recently in June 2009 to evaluate the Veteran's skin disorder.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, examined the Veteran, and described the Veteran's disability and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  Although the Veteran has questioned the adequacy of this examination, stating that the examiner simply took down his reported symptoms without performing a thorough examination, the Board finds that it is adequate to evaluate the Veteran's skin disorder.  In this regard, the examiner described the appearance of the Veteran's skin condition as it presented on examination, to include how much surface area it covered, and discussed in detail the Veteran's history of debilitating episodes and their affect on the Veteran's ability to work.  While the examiner did not offer opinions as to whether the Veteran's mastocytosis was manifested by other conditions, such as a gastrointestinal disorder or a heart disorder, an examination addressing this aspect of the claim will be performed on remand.  With respect to the evaluation of the Veteran's skin disorder, the Board finds that the examination is adequate upon which to make a decision.  See id.

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his urticaria pigmentosa (as distinguished from other alleged manifestations of mastocytosis) since he was last examined in June 2009.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 
II. Analysis

The Veteran claims entitlement to a rating in excess of 60 percent from May 9, 2005 to March 17, 2008, and in excess of 10 percent as of May 18, 2008 for his urticaria pigmentosa associated with mastocytosis.  For the following reasons, the Board finds that a rating of 30 percent, but no higher, is warranted as of May 18, 2008.  The Board finds that a rating in excess of 60 percent prior to May 18, 2008 is not warranted. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's mastocytosis, as manifested by urticaria pigmentosa, has been evaluated by analogy under Diagnostic Code (DC) 7825 for urticaria.  See 38 C.F.R. § 4.118; see also 38 C.F.R. § 4.20 (2010) (holding that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Under DC 7825, a 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immune-suppressive therapy.  A 30 percent rating is warranted for recurrent debilitating episodes occurring at least four times a year during the past 12-month period, and requiring intermittent systemic immunosuprressive therapy for control.   A 10 percent rating is warranted for recurrent episodes occurring at least four times during the past 12-month period and responding to treatment with antihistamines or sympathomimetics.  38 C.F.R. § 4.118, DC 7825. 

Prior to March 18, 2008, the Veteran's urticaria pigmentosa has been evaluated as 60 percent disabling based on the RO's finding that the Veteran had suffered four debilitating episodes in the past 12-month period.  As will be discussed below, these episodes first began in January 2005, and were characterized by diaphoresis, flushing, shortness of breath, hypotension, and faintness.  During the first episode the Veteran had passed out and was taken to the emergency room.  A private treatment record reflects a similar episode in July 2006, and an October 2006 letter from the Veteran's private physician reflects that the Veteran had suffered several "anaphylactic like [sic] reactions."  As a 60 percent evaluation is the maximum schedular rating available under DC 7825 and indeed under any of the diagnostic codes pertaining to skin disorders, the Board finds that a rating in excess of 60 percent is not warranted as a matter of law for urticaria pigmentosa.  See 38 C.F.R. § 4.118.  

As of March 18, 2008, the Board finds that the Veteran's urticaria pigmentosa most closely approximates the criteria for a 30 percent rating.  In this regard, a July 2005 VA treatment record reflects that in January 2005 the Veteran had undergone an episode of diaphoresis, hypotension, and syncope, but had since done "extremely well" with medication.  He denied any symptoms and was able to work full time with no restrictions in his activity.  

A February 2007 VA treatment record reflects that the Veteran's mastocytosis was currently managed with Gleevec (a medication used to treat certain forms of leukemia as shown by the evidence of record, including a September 2005 e-mail from a spokesperson for Novartis, the company that manufactures Gleevec) and multiple antihistamines.  It was noted that the Veteran was doing "OK" but had problems with his skin.  Specifically, the Veteran had small erythematous macules that itched.  The Veteran was not suffering from hypotensive episodes.

An August 2007 VA treatment record reflects that the Veteran was feeling well.  He had some mild itching of his skin but no other significant symptoms.  He also had not experienced further episodes of flushing, diaphoresis, or hypotension.  He continued to work full time. 

The October 2008 rating decision found that a 10 percent rating was warranted as of March 18, 2008 because this was the date of a VA treatment record which constituted "the earliest date of evidence [showing] significant and sustained improvement."  The March 2008 VA treatment record in question reflects that in January 2005 the Veteran had suffered an episode of diaphoresis, hypotension, and syncope, but had since done "extremely well" with medication.  The Veteran reported having minimal or no symptoms and was able to work full time with no restrictions in activity.  The Veteran stated that he had suffered from hive breakouts a couple of times over the last year which he treated with additional Benadryl and steroid cream.  He reported that about once every thirteen months he had episodes of light-headedness, diaphoresis, and palpitations which usually happened at night when he was in bed.  The episodes generally resolved on their own within forty-five minutes.  This record does not reflect that the Veteran missed work due to such episodes. 

A June 2008 VA treatment record reflects that the Veteran had stopped taking Gleevec two weeks earlier.  It was noted in an August 2008 VA treatment record that the discontinuance of Gleevec was at the recommendation of his physician, who doubted the presence of systemic mastocytosis.  The Veteran had not suffered any flare-up symptoms.  However, he did continue to have some skin rash that was controlled with Benadryl.  

In February 2009, the Veteran testified at a Board hearing before the undersigned.  At the hearing, the Veteran stated that he suffered from "vascular collapse" at least once, and sometimes twice a year.  Private treatment records dated in March 2005 described these episodes as anaphylactic reactions characterized by diaphoresis, hypotension, and syncope.  The Veteran stated that the last such episode had occurred on January 1, 2009.  He stated that while he was lying in bed at night he could feel symptoms coming on and checked his blood pressure, which was below normal at 90/20.  He did not go to the emergency room but rather took Benadryl.  He stated that his blood pressure, which was monitored throughout, slowly returned to normal.  The Veteran further stated that his ability to work had not been affected.  

At the June 2009 VA examination, the Veteran reported that while he was on Gleevec he only suffered one episode of "vascular collapse" per year.  Since going off Gleevec, the Veteran had suffered two vascular collapses that year.  The Veteran stated that these episodes usually occurred at night and that at those times his heart started pounding and his stomach tightened.  The Veteran would also feel like he needed to relieve his bowels.  Further, the Veteran's blood pressure dropped and if he stood up he would pass out.  The Veteran stated that such episodes usually lasted about forty-five minutes.  He stated that the first time this happened, he passed out and had fecal incontinence (the Board notes that this episode is documented in private treatment records dated in March 2005).  The Veteran stated that when he went to the emergency room he was given Benadryl but received no other treatment.  Thus, when the Veteran subsequently experienced similar episodes, he no longer went to the emergency room but rather remained supine and took Benadryl until the symptoms passed.  Afterward, the Veteran felt exhausted, as if he had been working out strenuously, and he could not go to work the next day.  Apart from these episodes, the Veteran had localized skin flare-ups that occurred weekly.  The Veteran was able to work after these episodes.  According to the examination report, the Veteran stated that one to two times per month the skin symptoms became generalized and were "like hives."  At these times it felt as if he had ant bites all over his body.  The Veteran stated that during these episodes he had fatigue, weakness, and exhaustion, and could not work the next day.  On examination, the Veteran had scattered macules 1 to 2 millimeters in size over the anterior and posterior trunk and arms, as well as a few on the legs.  The Veteran also had red papules 1 millimeter in size over the anterior and posterior trunk.  There were no exposed areas affected.  The total body area affected was 50 percent.  In terms of the Veteran's functional impairment, the examiner found that the Veteran's skin condition had a mild effect on his ability to play sports and travel but otherwise had no effect on other activities such as exercising and recreation.  However, during a "vascular collapse" or a generalized skin reaction, all activities of daily living were prevented during that episode.  Moreover, activities other than personal hygiene would be prevented the next day.  

A July 2009 VA treatment record reflects that the Veteran reported having more symptoms over the past few months.  Specifically, the Veteran stated that he was having diarrhea almost every other day, and that his skin involvement was getting worse with local flare-ups on a weekly basis.  The Veteran's episode of "vascular collapse" at the beginning of the year (discussed in the preceding paragraph) was also noted.  However, no mention is made in this record of monthly generalized skin flare-ups requiring the Veteran to miss work the next day, as apparently reported at the June 2009 VA examination.  On examination, the Veteran had multiple maculopapular lesions scattered on the torso and primarily on the upper chest, with some lesions on the flank and proximate parts of the upper extremity.  The treating physician was unable to determine whether the Veteran's increasing symptoms were a result of stopping Gleevec or a natural course of the disease.  It was decided to resume the prescription of Gleevec.  

A July 2009 VA treatment record dated a couple of weeks later reflects that the Veteran had been doing "quite well" since restarting Gleevec.  He denied problems with shortness of breath or abdominal pain.  He also denied flare-ups since resuming the medication, stating that his skin lesions had been stable and less inflamed. 

In carefully reviewing the evidence of record, the Board finds that the Veteran's urticaria pigmentosa most closely approximates the criteria for a 30 percent rating under DC 7825.  Preliminarily, the Board has considered the Veteran's statement at the June 2009 VA examination that he experienced a generalized skin flare-up about once or twice a month accompanied by fatigue and weakness and which resulted in the Veteran's not being able to go to work the next day.  Essentially, according to the June 2009 VA examination report, the Veteran had stated that he missed one to two days of work per month due to his skin flare-ups.  The Board does not find this statement to be credible, as just a few months before, at the February 2009 Board hearing, the Veteran had stated that his skin condition did not affect his job.  Moreover, although the Veteran reported worsening symptoms in the July 2009 VA treatment record, including localized skin flare-ups, he did not report monthly generalized skin flare-ups resulting in missed days from work.  The Board believes that if the Veteran was in fact missing one to two days of work per month due to skin flare-ups, he would have reported this significant fact in this record.  In fact, none of the treatment records in the file document missed days from work.  Accordingly, because the statement that the Veteran missed one to two days of work a month due to flare-ups of urticaria pigmentosa is inconsistent with other contemporaneous evidence of record indicating that the Veteran's skin condition has generally not resulted in missed days of work since March 2008, or indeed since July 2005, the Board does not find it be credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  

The Board finds that since March 2008 the Veteran has had only one debilitating episode, according to the Veteran account, which occurred on January 1, 2009 and lasted forty-five minutes.  See, e.g. June 2009 VA examination report.  Although the Veteran stated that he had experienced two "vascular collapses" in 2009 at the July 2009 VA examination, the Board does not find this to be credible, as the Veteran only reported the one episode which had occurred on the first of the year in the July 2009 VA treatment record.  See id.  Therefore, in view of the foregoing, the Board does not find that the Veteran has had four or more debilitating episodes in a given 12-month period since March 2008.  See 38 C.F.R. § 4.118, DC 7825. 

The Veteran's urticaria pigmentosa also does not require immunosuppressive therapy.  Instead, it is treated primarily with antihistamines and Gleevec.  See id. Gleevec is not an immunosuppressive drug, according to a September 2005 e-mail written by the Director of Medical Information and Communication at Novartis Pharmaceuticals Corp.  

Nevertheless, although the Board finds that the Veteran has not had four or more debilitating episodes in a given 12-month period since March 2008, and that his urticaria pigmentosa is not treated with immunosuppressive therapy, the Board finds it significant that the Veteran has experienced episodes of rapid heartbeat, stomach tightness, diaphoresis, hypotension, shortness of breath, and faintness.  See March 2005 and April 2005 private treatment records.  Indeed, the Veteran's January 2005 episode was characterized as a "severe anaphylactic reaction."   See April 2005 private treatment record.  The Veteran states that he is unable to go to work the next day after these episodes due to fatigue.  The evidence of record suggests that continuous treatment with Gleevec, a chemotherapy drug used to treat certain forms of leukemia, is required in order to minimize his hypotensive episodes and skin flare-ups.  Although the Veteran stopped taking Gleevec between June 2008 and July 2009, the Veteran's symptoms began to worsen in early 2009 and Gleevec was resumed.  After re-starting Gleevec, the Veteran's symptoms seem to have improved, according to the July 2009 VA treatment record discussed above.  The Board also notes that papules and macules are always present to some extent, and the claims file contains photos of the Veteran showing that his skin condition can cover his entire torso and back, as well as significant portions of his upper arms.  The June 2009 VA examination report reflects that the macules and papules covered at least 50 percent of the Veteran's body.  Based on this evidence, the Board finds that the Veteran's mastocytosis, as manifested by urticaria pigmentosa, is more debilitating than what is reflected in the criteria associated with a 10 percent rating under DC 7825.  Thus, the Board finds that the Veteran's urticaria pigmentosa most closely approximates the criteria for a 30 percent rating under DC 7825.  See id.  Because the Veteran's urticaria pigmentosa has not resulted in recurrent debilitating episodes in a 12-month period despite continuous immunosuppressive therapy, a rating of 60 percent is not warranted under DC 7825 as of March 18, 2008.  

The Board has also considered other potentially applicable diagnostic codes.  Under DC 7820, infections of the skin not listed elsewhere are rated as disfigurement of the head, face, or neck, or dermatitis (DC 7806) depending on the predominant disability.  See 38 C.F.R. § 4.118.  Here, the Veteran's urticaria pigmentosa has not been shown to affect the head, face, or neck.  Moreover, urticaria pigmentosa is simply a form of urticaria.  See, e.g. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2039-40 (31st ed. 2007).  Although the RO rated mastocytosis by analogy to DC 7825, in fact urticaria is a skin condition specifically addressed in DC 7825.  Therefore, consideration of other diagnostic codes pertaining to skin disorders, including DC 7806, is not warranted. 

The Veteran's mastocytosis has also been likened to leukemia, as the Veteran's private treating physician stated in an October 2006 letter.  Under DC 7703, leukemia is rated as 100 percent disabling when the disease is active or in a treatment phase.  38 C.F.R. § 4.117.  Otherwise, it is rated as anemia (DC 7700) or aplastic anemia (DC 7716), whichever would result in the greater benefit.  As the Veteran is not actually diagnosed with leukemia, the Board finds that DC 7703 is not applicable.  Moreover, the Veteran has not been shown to have anemia and therefore DC's 7700 and 7716 are not applicable.  See id.  The Board finds that there are no other potentially applicable diagnostic codes with respect to the evaluation of the Veteran's urticaria pigmentosa. 

The Board recognizes that the Veteran's mastocytosis has been characterized as systemic-as shown in private treatment records dated in March 2005 and April 2005 and the October 2006 letter from private treating physician-and therefore may affect body systems and/or organs apart from the Veteran's skin.  In this regard, the Board finds that the Veteran suffers from recurrent diarrhea associated with mastocytosis.  The Veteran also argues that he has a heart condition and back pain associated with mastocytosis.  The evaluation of other, nondermatological manifestations of mastocytosis will be addressed separately in the REMAND portion of this opinion below.  The present evaluation is limited to the Veteran's skin disorder. 

With regard to staged ratings, the Board finds that further staging is not appropriate.  Although the Veteran's mastocytosis was shown to improve beginning in March 2008 and then to worsen by early 2009 after discontinuing Gleevec, the 30 percent rating has been assigned based on the Veteran's worsening symptoms, as discussed above.  Thus, the 30 percent rating encompasses both the Veteran's period of relative improvement and his period of worsening symptoms.  Therefore, further staging after March 18, 2008 is not appropriate.  See Hart, 21 Vet. App. at 509-10. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that the Veteran is prevented from engaging in substantial gainful employment due to his mastocytosis.  Rather, the competent evidence of record shows that the Veteran is able to work full time and rarely misses a day of work due to his symptoms. Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In a June 2011 brief, the Veteran's representative stated that the Board should refer this case for extraschedular consideration.  The Board disagrees.  To the extent the Veteran's mastocytosis is manifested by urticaria pigmentosa, the Board finds that DC 7825 reasonably describes the Veteran's symptoms.  Indeed, the Veteran's skin condition has been shown to be essentially episodic, as discussed above, and DC 7825 evaluates urticaria based on the presence, frequency, and severity of such episodes.  See 38 C.F.R. § 4.118.  Accordingly, the Board finds that DC 7825, which pertains to urticaria, reasonably describes the Veteran's symptoms of urticaria pigmentosa.  There are no symptoms of urticaria pigmentosa left uncompensated or unaccounted for by the assignment of a schedular rating.  Consequently, the Board finds that urticaria pigmentosa does not present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  As already noted, the Board recognizes that there are other potential manifestations of the Veteran's mastocytosis not addressed in the rating criteria pertaining to skin disorders, to include a gastrointestinal condition and a heart condition.  These are addressed in the REMAND portion of this opinion below.  

The second step of the extraschedular inquiry also underscores the Board's finding that extraschedular consideration is not warranted.  The Veteran has never stated and the evidence of record does not show that the Veteran's mastocytosis has resulted in frequent periods of hospitalization.  The Veteran states that he was hospitalized once in January 2005 when he experienced the hypotensive episode discussed above.  He was also seen in the emergency room in July 2006 for a similar episode.  The Board finds that going to the emergency room twice in a four-year period does not amount to frequent periods of hospitalization.  Moreover, the Board does not find that mastocytosis has caused marked interference with employment.  The Veteran stated at the February 2009 hearing that his mastocytosis did not affect his employment.  As discussed above, the Board does not find it credible that the Veteran has missed one day or more of work a month due to his symptoms, as apparently reported at the June 2009 VA examination.  Rather, the evidence of record shows that the Veteran misses at most one or two days of work a year due to his symptoms.  The Board finds that this does not amount to "marked interference" with employment.  The fact that the Veteran has missed days of work for routine check-ups likewise is not sufficient to show marked interference with employment.  There is also no indication that the Veteran's ability to work has been limited in any way due to his mastocytosis.  As such, the Board finds that "related factors" such as marked interference with employment or frequent periods of hospitalization have not been shown.  See Thun, 22 Vet. App. at 118-19.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the evidence is at least in equipoise with respect to whether a 30 percent rating is warranted as of March 18, 2008.  Consequently, the benefit-of-the-doubt rule applies, and entitlement to a 30 percent rating as of March 18, 2008 for mastocytosis as manifested by urticaria pigmentosa is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55.  

A rating in excess of 60 percent prior to March 18, 2008 is not warranted as a matter of law, and the preponderance of the evidence is against a rating in excess of 30 percent as of March 18, 2008 for urticaria pigmentosa.  Accordingly, the benefit of the doubt rule does not apply, and a rating in excess of 60 percent prior to March 18, 2008, and in excess of 30 percent from March 18, 2008 is denied.  See id.


ORDER

Entitlement to a rating in excess of 60 percent from May 9, 2005 to March 17, 2008 for urticaria pigmentosa associated with mastocytosis is denied.

Entitlement to a rating of 30 percent, but no higher, as of March 18, 2008, for urticaria pigmentosa is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

The Board finds that remand is warranted to address the evaluation of nondermatological manifestations of mastocytosis.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  

The evidence of record establishes that Veteran's recurrent diarrhea is a manifestation of mastocytosis and must be separately evaluated.  In this regard, an August 2003 letter from a private physician reflects that a biopsy showed urticaria pigmentosa (a diagnosis which is synonymous with mastocytosis, as shown in an August 2003 private treatment record and other evidence of record).  The letter goes on to state that it was difficult to determine how extensive an investigation to perform, although the Veteran did have diarrhea.  In the context of the letter, this remark suggests that diarrhea can be a symptom of mastocytosis.  Moreover, at the June 2009 VA hematological examination, diarrhea was listed as a condition associated with mastocytosis.  The Veteran has also submitted various articles which state that mastocytosis can affect the stomach and intestine and result in diarrhea and stomach pain.  The agency of original jurisdiction (AOJ) has not yet evaluated the Veteran's gastrointestinal condition and the Board may not do so in the first instance as it would deprive the Veteran of a chance for appellate review of this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  On remand, the AOJ should consider the application of DC 7319 in 38 C.F.R. § 4.114 (2010) pertaining to irritable colon syndrome and any other potentially applicable diagnostic codes when rating the Veteran's gastrointestinal residuals of mastocytosis. 

The Board also finds that remand is warranted for further development in order to adequately address whether there are other manifestations of mastocytosis.  In this regard, the Veteran has argued that his mastocytosis has caused or aggravated a heart condition.  The October 2006 letter from a private treating physician reflects that there are no known heart problems that could be due to cytokine release from mastocytes.  However, a July 2009 VA treatment record reflects that an echocardiogram showed mildly depressed overall left ventricular systolic function.  The Veteran's oncologist stated that this condition might be due to the Veteran's previous treatment with Gleevec to treat his mastocytosis, although he noted that the incidence of cardiac toxicity was very low, especially in the absence of known cardiac disease.   

In a December 2009 statement, the Veteran also argued that he was experiencing severe back pain due to mastocytosis.  He stated that he was receiving regular treatment by a Dr. Laubaugh to treat his back pain, and that he had been referred to a pain management specialist, Dr. Mozon.  He stated that no external cause or activity had been found to cause the pain.  He argued that it was caused by proliferating mast cells affecting his muscular or skeletal system.  The Board notes that according to the October 2006 letter from the private treating physician, as well as articles submitted by the Veteran, systemic mastocytosis affects the bone marrow, and in fact was called "a bone marrow disease" in the October 2006 letter.  

On remand, the Veteran should be sent a letter requesting him to provide sufficient information to enable VA to request his treatment records from Dr. Laubaugh and Dr. Mozon.  He should also be requested to fill out the necessary authorized release forms.  

The Veteran should also be scheduled for another VA examination performed by a hematologist or oncologist which specifically addresses whether there are manifestations of mastocytosis apart from the Veteran's urticaria pigmentosa.  However, as discussed above, it should be noted that the Board has already found that the Veteran's recurrent diarrhea is a manifestation of mastocytosis. 

The AOJ should also take this opportunity to obtain the Veteran's VA treatment records from August 2009 to the present and associate them with the file.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a letter requesting him to provide sufficient information to enable VA to request treatment records from Dr. Laubaugh and Dr. Mozon pertaining to back pain.  Authorized release forms should be provided.  The Veteran should also be requested to identify any other pertinent private or VA treatment records he wishes VA to obtain on his behalf.  The AOJ should then attempt to obtain the private treatment records for which authorized release forms have been provided, as well as any outstanding VA treatment records from August 2009 to the present. 

2. The Veteran should be scheduled for a VA examination by a VA hematologist or oncologist to assess whether the Veteran's mastocytosis has been manifested by other symptoms or pathology, such as a heart condition (to include as a result of taking Gleevec to treat mastocytosis), and/or any other condition found to be a manifestation of mastocytosis.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies deemed helpful by the examiner should be conducted.  The examiner's findings should be reported in detail and accompanied by a complete rationale.

3. The AOJ should undertake all development deemed necessary to evaluate the Veteran's recurrent diarrhea associated with mastocytosis, with consideration of DC 7319 (irritable colon syndrome) and any other potentially applicable diagnostic codes. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should evaluate the Veteran's recurrent diarrhea associated with mastocytosis, and adjudicate the issue of whether separate compensable ratings are warranted for other manifestations of mastocytosis.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


